                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION



 MARCUS ANTHONY TERRELL,

               Plaintiff,                               CIVIL ACTION NO.: 6:I7-cv-I04

        V.



 DOUG WILLIAMS,et al..

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 31. Plaintiff did not file Objections to

the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge's

Report and Recommendation as the opinion of the Court. The Court DISMISSES Plaintiffs

Complaint, doc. I, DIRECTS the Clerk of Court to enter the appropriate judgment of dismissal

and CLOSE this case, and DENIES Plaintiff informa pauperis status on appeal,

       so ORDERED,this //^day of June,2019.



                                     J. RKNtOT HALL/CHIEF JUDGE
                                     UNrreCOTATES DISTRICT COURT
                                    -SeUTflERN DISTRICT OF GEORGIA
